Case: 13-50043      Document: 00512502916         Page: 1    Date Filed: 01/16/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 13-50043                             January 16, 2014
                                  Summary Calendar                            Lyle W. Cayce
                                                                                   Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ANGELICA MARIA RAMIREZ-MENDEZ, also known as Veronica Mendez,
also known as Veronica Mendoza-Ramirez, also known as Alicia Angelica
Ramirez, also known as Angelica Ramirez, also known as Angelica M. Ramirez,
also known as Angelica Maria Ramirez, also known as Maria Ramirez, also
known as Maria Angelica Ramirez, also known as Veronica Mendez Ramirez,
also known as Angelica Ramirez-Mendez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:12-CR-612-1


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Angelica Maria Ramirez-Mendez, a citizen of Mexico, pleaded guilty to
illegal reentry following removal. See 8 U.S.C. § 1326. The district court



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50043   Document: 00512502916     Page: 2   Date Filed: 01/16/2014


                                No. 13-50043


sentenced Ramirez-Mendez to 18 months of imprisonment and three years of
supervised release. She appeals her sentence but not her conviction.
     Because Ramirez-Mendez has been released from prison and removed to
Mexico, her appeal is moot. See United States v. Rosenbaum-Alanis, 483 F.3d
381, 383 (5th Cir. 2007). Therefore, the appeal is DISMISSED.




                                      2